TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00087-CV


                                    In re Salvador Sanchez


                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                            MEMORANDUM OPINION


               Relator Salvador Sanchez has filed a pro se original petition for writ of habeas

corpus. See Tex. Gov't Code § 22.221; see also Tex. R. App. P. 52.1. Relator complains that he

has been unlawfully confined pursuant to a defective indictment.

               This Court does not have original habeas corpus jurisdiction in criminal cases.

See Tex. Const. art. V, § 6; Tex. Gov't Code § 22.221(d) (limiting original habeas corpus

jurisdiction of courts of appeals to situations where relator's liberty is restrained by virtue of

order, process, or commitment issued by court or judge in civil case); see also Tex. Code

Crim. Proc. art. 11.05 (vesting “power to issue the writ of habeas corpus” in “[t]he Court of

Criminal Appeals, the District Courts, the County Courts, or any Judge of said Courts”). As an

intermediate appellate court, our habeas corpus jurisdiction in criminal matters is appellate only.

See Tex. Gov't Code § 22.221(d); see also In re Wilkins, No. 03-20-00381-CV, 2020 WL

5608486, at *1 (Tex. App.—Austin Sept. 17, 2020, orig. proceeding).

               Accordingly, we dismiss relator’s application for writ of habeas corpus for want of

jurisdiction. See Tex. R. App. P. 52.8(a). Relator’s motion for emergency relief is also denied.
                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Filed: March 18, 2022




                                                2